DETAILED ACTION
Receipt is acknowledged of Applicant’s response to election/restriction filed on July 19, 2021. 
Applicant had elected, without traverse, Embodiment G - Figure 8 and had asserted that claims 1-8, 10 and 12-18 read on the elected species.   The requirement   is therefore made FINAL.
 Claims 9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species.  

Drawings
The drawings 1-8 are objected to because their notes / levels are not eligible / readable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-3, 5, 14-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Balutis (Pub. No.: US 2015/0271991 A1). 

Regarding claims 1, 14 and 16, Balutis discloses an autonomous mobile robot apparatus and method, comprising: 
obtaining positions of sample points (e.g., global positions 21a / perimeter positions 21i – Figure 7H) obtained along a desired boundary of a self-moving robot by moving a positioning device coupling with the self-moving robot / by moving the self-moving robot (e.g., claim 16 limitation) along the desired boundary (e.g., an operator manually leads a robot 10 to teach a perimeter 21 of a lawn 20 via a teaching routine 155 and localizing system 550 and based on global positions 21a / perimeter positions 21i; wherein the localizing system is coupled to the robot lawnmower. The global positions 21a / perimeter positions 21i can be obtained at a random interval by the operator – claim 14 limitation) (see par. 61, 63-64; Figures 3, 4, 6A, 7H); and 
determining a movement boundary according to the positions of the sample points, wherein the self-moving robot is set to work inside or outside the movement boundary (e.g., defining a confinement perimeter 21 in accordance with the global positions 21a / perimeter positions 21i; wherein the robot lawnmower 10 avoid crossing the perimeter 21 while it is autonomously cutting the lawn 20 in an autonomous mode – for instance, the robot operates inside the perimeter 21 (see par. 61, 63-64; Figures 3, 4, 6A, 7H).

Regarding claim 2, wherein the positioning device coupling with the self-moving robot is moved along the desired boundary by: controlling the self-moving robot with the positioning device mounted thereon to move along the desired boundary by a user via an interactive device (e.g., Figure 6A depicts an operator manually leads a robot 10 to teach a perimeter 21 of a lawn 20 via a teaching routine 155 and localizing system 550; wherein the localizing system is mounted to the robot lawnmower. The operator leads the robot 10 via a push bar 116 (e.g., limitation interactive device), which can be attached / detached from the robot body) (see par. 61, 63-64, 65; Figures 3, 4, 6A, 7H).

Regarding claim 3, wherein the positioning device coupling with the self-moving robot is moved along the desired boundary by: moving the self-moving robot with the positioning device mounted thereon to move along the desired boundary while the self-moving robot is held by a user (e.g., Figure 6A depicts an operator manually leads a robot 10 to teach a perimeter 21 of a lawn 20 via a teaching routine 155 and localizing system 550; wherein the localizing system is mounted to the robot lawnmower) (see par. 61, 63-64; Figures 3, 4, 6A, 7H).

Regarding claims 5 and 17, Balutis discloses an autonomous mobile robot apparatus and method wherein the obtaining the positions of the sample points (e.g., global positions 21a / perimeter positions 21i – Figure 7H) comprises: obtaining the positions of the sample points according to a position of a base station (e.g., Figure 8G depicts the implementation of boundary markers 810 place along the perimeter 21 of the lawn 20, wherein global positions 21a / perimeter positions 21i are used to define the confinement perimeter 21 )(see par. 77-79, 61, 63-64; Figures 3, 4, 6A, 7H), wherein the base station is in communication with the positioning device coupling with the self- moving robot (e.g., the boundary markers 810 is in communication with the robot lawnmower 10 – for instance, via localizing system) (see par. 74, 77), and a position of the base station is known (e.g., Figure 8G depicts the position of the boundary markers 810) (see Figures 8G, 8A-8F).

Regarding claim 15, Balutis discloses an autonomous mobile robot apparatus and method wherein the movement boundary is an open or closed line formed by the sample points (e.g., Figure H depicts the confinement perimeter 21 as closed perimeter based on the global positions 21a / perimeter positions 21i) (see Figure H and related disclosure(s)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Balutis (Pub. No.: US 2015/0271991 A1) in view of Troxler (US Pub No.: US 2002/0196151 A1).

Regarding claim 4, Balutis’ invention fails to disclose wherein the positioning device coupling with the self-moving robot is moved along the desired boundary by: moving the positioning device detached from the self-moving robot along the desired boundary.
However, Troxler teaches an electronic device to be portable and mountable on a vehicle (see Figures 66B-6C), wherein a user walks around with the device to define and record a boundary of an area and be implemented on the robot (e.g., a specialized lawnmower) to outline the area of operation (see Abstract, par. 2, 12-13, 41, 82, 89, 107-108 and Figures 1, 2-4, 66B-6C, 14A-15C). 
Given the teaching of Troxler, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Balutis’ invention to incorporate, within the autonomous mobile robot apparatus and method,   an electronic device to be portable and mountable on the robot, wherein a user walks around with the device to define and record a boundary of an area and be implemented on the robot (e.g., specialized lawnmower) to outline the area of operation. 
Doing so would enhance an autonomous mobile robot apparatus and method for defining a confinement perimeter in accordance with the global positions / perimeter positions with a portable-removable electronic device / localizing system, and avoiding the robot to cross the perimeter while it is autonomously cutting a lawn in an autonomous mode.  

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (Pub. No.: US 2015/0271991 A1).

Regarding claims 6 and 18, Balutis discloses an autonomous mobile robot apparatus and method wherein the obtaining the positions of the sample points (e.g., global positions 21a / perimeter positions 21i – Figure 7H)  according to a position of a base station (e.g., boundary markers 810) comprises: setting up at least three base stations in a movement area of the self-moving robot (e.g., Figure 8G depicts the implementation of boundary markers 810 place along the perimeter 21 of the lawn 20, wherein global positions 21a / perimeter positions 21i are used to define the confinement perimeter 21 )(see par. 77-79, 61, 63-64; Figures 3, 4, 6A, 7H) , to establish a coordinate system according to relative locations between the at least three base stations (e.g., global origin (base station 12) includes coordinates marked by one or more boundary markers 810) (see par. 84, 9, 12 and 54).
However, Balutis failed to disclose a process for determining coordinates of the sample points in the coordinate system to obtain the positions of sample points.
However, as Balutis teaches an autonomous mobile robot apparatus and method for determining coordinates of a global origin based on one or more boundary markers 810, wherein the boundary markers 810 is in communication with the robot lawnmower 10 (see par. 74, 77, 84, 9, 12 and 54), it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to conclude that the robot can be configured to determine the coordinates of each global positions 21a / perimeter positions 21i  based on the boundary markers 810 signal / data by implementing standard triangulation calculation for defining a confinement perimeter and prevent the robot to cross the perimeter while it is autonomously cutting the lawn in an autonomous mode.   

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (Pub. No.: US 2015/0271991 A1) in view of Jandrell (US Patent No.: 5,365,516).

Regarding claims 7-8 and 10, Balutis’ invention fails to disclose (i) wherein the determining the coordinates of the sample points in the coordinate system comprises: calculating the coordinates of the sample points in the coordinate system by measuring signal transmission time between the positioning device coupling with the self-moving robot and the respective base stations, according to Geometric Positioning method, Least Squares method or Time Difference Of Arrival method (e.g., claim 7 ); (ii) wherein the coordinate system is established by using one of the at least three base stations as an origin, and calculating distances between the respective base stations by measuring signal transmission time between the respective base stations, whereby determining the coordinates of the respective base stations in the coordinate system (e.g., claim 8); and (iii) wherein the coordinate system is a three-dimensional coordinate system established using four base stations (e.g., claim 10).
However, Jandrell teaches a mechanism / process to determine the location of a vehicle, having a transponder, relatives to a coordinate system based on a plurality of base stations and time–difference of signal arrival; wherein one of the base station can be set a global origin.  Figures 7-8 depict the distance between a plurality of base stations (1-3); wherein spheres position of the vehicle can be determined – for instance, three dimensions (see col. 1, lines 7-10 and 24-28, col. 3, lines 62-65; col. 20 line 24 – col. 21, line 34; Figures 1a, 5, 8).  
Given the teaching of Jandrell, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Balutis’ invention to incorporate, within the autonomous mobile robot apparatus and method, a mechanism / process to determine the location of a vehicle relative to a coordinate system based on a plurality of boundary markers / base stations and time–difference of signal arrival and provide a multilaterating two-way message delivery system for mobile resource management to locate vehicle more precisely and communicate more efficiently.  
Doing so would enhance an autonomous mobile robot apparatus and method for defining a confinement perimeter  in accordance with the global positions  / perimeter positions, determine the location of a vehicle – at each global positions  / perimeter positions - relative to a coordinate system based on a plurality of boundary markers / base stations and time–difference of signal arrival, avoiding the robot to cross the perimeter while it is autonomously cutting a lawn in an autonomous mode, and provide a multilaterating two-way message delivery system for mobile resource to locate vehicle more precisely and communicate more efficiently.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis (Pub. No.: US 2015/0271991 A1) in view of Jandrell (US Patent No.: 5,365,516) as applied to claims above, and further in view of Troxler (US Pub No.: US 2002/0196151 A1).

Regarding claims 12-13, Balutis’ invention, as modified by Jandrell, fails to disclose (i) wherein the movement boundary is a surface of a three-dimensional space constructed using the sample points by interpolating or fitting the sample points into a standard three-dimensional shape or a combination of standard three-dimensional shapes (claim 12) and (ii) wherein the standard three- dimensional shape is cube, cuboid, sphere or triangular pyramid (claim 13).
However, Troxler teaches an electronic device to be portable and mountable on a vehicle (see Figures 66B-6C), wherein a user walks around with the device to define and record a 3-D boundary of an area, wherein the vehicle (e.g., lawnmower) operate. For instance, Figure 1C depicts a 3-D boundary in a cube / cuboid shape (see par. 2, 40, 89, Figures 1C,    2-4, 66B-6C, 14A-15C). 
Given the teaching of Troxler, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Balutis’ invention to incorporate, within the autonomous mobile robot apparatus and method, a mechanism / process to define and record a 3-D boundary of an area with a portable-removable electronic device / localizing system, wherein the vehicle (e.g., lawnmower) operate. 
Doing so would enhance an autonomous mobile robot apparatus and method for defining a 3-D confinement perimeter / area in accordance with the global positions  / perimeter positions and a portable-removable electronic device / localizing system, and avoiding the robot to cross the perimeter while it is autonomously cutting a lawn in an autonomous mode,  
 
Conclusion


This application is a continuation application of U.S. application no. 15/514,207 filed on March 24, 2017, now U.S. Patent 10,520,950 (“Parent Application”). See MPEP
§201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664